ORDER
NOTTINGHAM, District Judge.
This matter is before the court on the “Motion to Reconsider Minute Order of August 9,1994” filed by appellant on August 16, 1994. Upon review and consideration of the motion and the file, it is
ORDERED as follows:
1. The motion to reconsider is GRANTED.
2. The judgment filed in this case on July 25, 1994, 179 B.R. 246, and the order on which that judgment was entered, are hereby VACATED.
3. In accordance with the parties’ stipulation resolving the case, the matter is remanded to the United States Bankruptcy Court for the District of Colorado with instructions to vacate the order of December 10, 1992, denying Hiller a discharge in the chapter 7 case.